DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/03/2021. 
In the filed response, claims 1, 2, 10, 11, 12, and 20 have been amended, where claims 1 and 11 are independent claims.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below. This was briefly discussed with Applicant’s representative on 02/16/2022 (see attached interview summary PTO 413).
2.	Applicant’s arguments related to the current art of record (notably Kang) are acknowledged. However given the newly added limitation, prior art Thompson (US 2020/0394940 A1), hereinafter referred to as Thompson, is brought in which Examiner respectfully submits addresses the amended features. 
3.	Thompson teaches a VSRI display apparatus comprising a plurality of slidable members that can be manually positioned relative to each other for displaying information to a driver of a vehicle. One member for example may display an object mounted to the vehicle (e.g. Fig. 1A, 4A), while the other member displays various indicia related to the object.  See Figs. 1A and 4A, where VSRI display member 12 in its fully revealed (i.e. extended) state shows a bike fixed to the vehicle, while secondary indicia display area 42 can provide additional information about the bike. Note that VSRI display member 12 can be collapsed so that its displayed contents are “a housing having a first portion slidably affixed to a second portion; wherein the first portion comprises a first upper arm and a first lower arm perpendicularly affixed to a first end of the housing; wherein the second portion comprises a second upper arm and a second lower arm perpendicularly affixed to a second end of the housing”  in claim 1, the Examiner respectfully submits Thompson’s outer housing 94 can be construed as enclosing a 1st portion (e.g. secondary indicia display area) and a 2nd portion (VSRI display member) that is slidably affixed to the 1st portion, with both portions having upper and lower sides connected with the ends of the said housing (See Figs. 10C and 11C). For example, VSRI display member 46 has an upper side (upper arm) and a lower side (lower arm) that is connected to what appears to be the end of the housing (i.e. element 18) that is used as a grip-end to extend said display member in an outward direction. Likewise, secondary indicia display area can also be understood as having upper and lower sides connected with the end of said housing.  Thus the foregoing display areas of Thompson can be interpreted as “a first display affixed between [[a]]the first upper arm and [[a]]the first lower arm of the first portion; a second display affixed between [[a]]the second upper arm and [[a]]the second lower arm of the second portion;” given the BRI. As to the amended limitation “wherein the second upper arm is slidably disposed within a track disposed on a lower side of the first upper arm and the second lower arm is slidably disposed within a track disposed on an upper side of the first lower arm”, the Examiner respectfully submits that Figs. 10C and 11C (and corresponding text) disclose elongated grooves (or channels) that allow the VSRI display member to be slidably positioned relative to the secondary indicia display area where said grooves are understood to provide similar functionality as the “tracks” as claimed. 
4.	PTO 892 lists additional references deemed pertinent to the instant application but not relied on in the current office action.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	Accordingly, Claims 1-20 have been examined and are pending.


Claim Objections
7.	Claims 4 and 14 are objected to because of the following informalities:  It appears the limitation "a message input" should be "the message input" (emphasis added) since message input appears in claims 3 and 13, on which claims 4 and 14 depend on, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2020/0394940 A1), in view of Chance (US 2014/0005860 A1), hereinafter referred to as Thompson and Chance, respectively.
Regarding claim 1, Thompson discloses, “A vehicle communication system [See Thompson’s vehicle VSRI displaying apparatus (abstract)], comprising: a housing having a first portion [For e.g. Figs. 1A-1D and 4A-4B, reveal housing 22 that encloses a secondary indicia display area 42 of surface 32 (e.g. a first portion) that is fixed to a slidably positionable VSRI display member 12 (e.g. a second portion)]; wherein the first portion comprises a first upper arm and a first lower arm perpendicularly affixed to a first end of the housing; [Thompson’s secondary indicia display area 42 (¶0039) of surface 32 can be construed as having both upper and lower sides that appear to be connected to housing 22 in a perpendicular fashion. In addition to the cited figures above, see Figs. 10C and 11C for further support] wherein the second portion comprises a second upper arm and a second lower arm perpendicularly affixed to a second end of the housing”  [Thompson’s VSRI display member 12 can be construed as having both upper and lower sides that appear to be connected to housing 22 in a perpendicular fashion. Also see Figs. 10C and 11C for further support] a first display affixed between the first upper arm and the first lower arm of the first portion [Note citations above along with Figs. 10-11. Thompson’s secondary indicia display area 42 (¶0039) can be construed as being between the upper and lower sides of surface 32]; a second display affixed between the second upper arm and the second lower arm of the second portion [Per Figs. 10-11 (and associated text – e.g. ¶0090), Thompson’s VSRI display member 46 can be construed as being between upper and lower sides of surface 32]; 
wherein the second upper arm is slidably disposed within a track disposed on a lower side of the first upper arm and the second lower arm is slidably disposed within a track disposed on an upper side of the first lower arm [Figs. 10C and 11C disclose elongated grooves/channels allowing the VSRI display member to be slidably positioned relative to the secondary indicia display area. Said grooves are understood to provide similar functionality as “tracks”] wherein the first display and the second display are disposed along distinct parallel [Since display member 12 can be extended or retracted relative to the indicia display member as shown, they must be disposed along distinct parallel planes. Also refer to ¶0043.], such that the first portion and the second portion can selectively move between an extended position and a collapsed position [For e.g. Figs. 1A-1D and 4A-4B illustrate how VSRI display member 12 can move between an extended (i.e. revealed) position and a collapsed (i.e. concealed/retracted) position. See for e.g. Fig. 1A/Fig. 4A and Fig. 1C/Fig. 4B, respectively, and associated text (e.g. ¶0057)]; a fastener disposed on each of a first end of the housing and a second end of the housing [Thompson further addresses using various means for fastening the VSRI apparatus to a vehicle (¶0036). For e.g., suction cups. Also see Fig. 18 and ¶0116]; a control circuit including a power supply [See Thompson’s battery 172 (e.g. Fig. 19)], a processor [See ¶0117 regarding a processor of a VSRI display apparatus 10], and a memory disposed within the housing [Thompson however does not reference memory or storage. See Chance below for support]; wherein the first and second displays are configured to display a message stored on the memory across the first and second displays.  [A driver can observe the secondary indicia display area 42 and VSRI display member 12 as per for e.g. Fig. 1A. Combined data of both displays can be construed as a message to inform the driver of the status of an object (e.g. bike) attached to a vehicle. As to memory, see Chance below] Thompson is noted as teaching the above claimed elements given their broadest reasonable interpretation (BRI). However, since Thompson does not explicitly address memory/storage in the disclosed VSRI display system, Chance from the same or similar field of endeavor is brought in to disclose this feature. [See for e.g. ¶0035-0036 which reveal both a CPU and ‘memory’ in relation to a wirelessly controlled vehicle message display system. Chance also uses an internal power supply. ¶0007] It would have been 
Regarding claim 2, Thompson and Chance teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Thompson however does not explicitly reveal the features of claim 2. Chance on the other hand from the same or similar field of endeavor is brought in to disclose “wherein the control circuit further comprises a wireless transceiver in operable communication with an external device, wherein the external device is configured to select a message from the memory to display.”  [Chance teaches a wirelessly controlled vehicle message system (title and abstract). Also see Fig. 4 and para 0035 for support. Lastly, Fig. 5 (para 0037) illustrates the wireless connection between the display and handheld device. As to the memory, Chance describes onboard storage/memory in para 0012 and 0036 for the device.] The motivation for combining Thompson and Chance has been discussed in connection with claim 1, above. 
Regarding claim 3, Thompson and Chance teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Thompson however does not disclose  “wherein the memory is configured to receive a message input from the external device, wherein the message input is transmitted to the display.”  Chance on the other hand from the same or similar field of endeavor is brought in to teach the foregoing elements [See for e.g. Fig. 5 and para 0037. Regarding memory, see claim 2. ] The motivation for combining Thompson and Chance has been discussed in connection with claim 1, above. 
Regarding claim 4, Thompson and Chance teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Thompson however does not disclose  “wherein the external device further comprises a voice control system configured to translate a voice command into a message input for display.”  Chance on the other hand from the same or similar field of endeavor is brought in to teach the foregoing elements [Reference voice recognition system for voice inputting a message for display in a vehicle as per para 0011]
The motivation for combining Thompson and Chance has been discussed in connection with claim 1, above. 
Regarding claim 5, Thompson and Chance teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Thompson further discloses  “wherein the fastener comprises a suction cup.”  [Thompson further addresses using various means for fastening the VSRI apparatus to a vehicle (¶0036). For e.g., suction cups. Also see Fig. 18 and ¶0116]
Regarding claim 9, Thompson and Chance teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Thompson further describes “whereupon movement to the collapsed position, a portion of the first display is positioned behind the second display.” [See for e.g. the collapsed view of Thompson’s VSRI apparatus in Fig. 1C where slidable member 12 is positioned behind the indicia display area 24. Thompson provides other examples of this in various other figures as disclosed]  
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the system of claim 1.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the system of claim 2.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the system of claim 3.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the system of claim 4.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the system of claim 5.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the system of claim 6.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the system of claim 7.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the system of claim 8.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the system of claim 9.
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of Chance, and in further view of Kong et al. (US 2019/0018636 A1), hereinafter referred to as Kong.
Regarding claim 6, Thompson and Chance teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Thompson and Chance however do not further disclose a camera as per claim 6. Kong on the other hand from the same or similar field of endeavor discloses “further comprising a camera disposed on the first upper arm of the housing, the camera operably connected to the control circuit.” [Kong’s camera module 291 (Fig. 2) is a component commonly found on electronic devices (e.g. tablet PC, mobile phone etc.). See (¶0061). Kong’s device can be employed as an automotive infotainment device (¶0063). A mobile phone camera for e.g. can be construed as being located on an upper region of the mobile phone] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automotive display systems disclosed by Thompson and Chance to add the teachings of Kong as above for providing a well-known electronic device (e.g. mobile phone, etc.) with a slidable display that can enable a user to execute a function(s) for intended content between a plurality of content on a plurality of displays where an overlap between displays can be obtained according to the sliding. ¶0009-0011.
Regarding claim 7, Thompson, Chance, and Kong teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Thompson and Chance however do not further disclose claim 7. Kong on the other hand from the same or similar field of endeavor discloses “wherein the camera is configured to transmit images and video recorded thereby to an external device.”  [Images and/or video captured by those devices in ¶0061 for example, can be transmitted to other devices. For e.g. smartphones are capable of acquiring images as well as sending the images to another device] The motivation for combining Thompson, Chance, and Kong has been discussed in connection with claim 6, above. 
Regarding claim 8, Thompson and Chance teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Thompson and Chance however do not disclose claim 8. Kong on the other hand from the same or similar field of endeavor discloses “further comprising a connection port on the housing, wherein the connection port is configured to operably connect the housing to an external device.”  [A number of Kong’s electronic devices (¶0061-0064) are capable of being connected via a connection port to interface with an external device. For e.g. a smartphone can connect to a PC to transfer data] The motivation for combining Thompson, Chance, and Kong has been discussed in connection with claim 6, above. 

Allowable Subject Matter
9.	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
10) (Currently Amended) The vehicle communication system of claim 9, further comprising a sensor configured to detect a length of the portion of the first display, such that the portion can be disabled by the control circuit, whereupon the message is adjusted to display contiguously across an enabled portion of both of the first and second displays.
20) (Currently Amended) The vehicle communication system of claim 19, further comprising a sensor configured to detect a length of the portion of the first display, such that the portion can be disabled by the control circuit, whereupon the message is adjusted to display contiguously across an enabled portion of both of the first and second displays.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486